Exhibit 10.29
EMPLOYMENT AGREEMENT
The parties to this Employment Agreement (the “Agreement") are Robert G.
Costantini (the “Executive"), residing at 5 Nash Lane, Westport, CT 06880, and
ORBCOMM Inc. (the “Company"), a company organized under the laws of Delaware,
with offices located at 2115 Linwood Avenue, Fort Lee, NJ 07024. Effective as of
the Start Date (as defined below), this Agreement amends, restates and
supersedes in its entirety the Employment Agreement between the Executive and
the Company dated as of September 19, 2006 (the “2006 Agreement”), except as
otherwise provided in Section 8(b) below.
The Company desires to provide for the Executive’s continued employment by the
Company, and the Executive desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:
1. Employment. The Company shall employ the Executive, and the Executive shall
serve the Company, as Executive Vice President and Chief Financial Officer, with
duties and responsibilities compatible with that position. The Executive shall
report to the Chief Executive Officer of the Company. The Executive agrees to
devote his full time, attention, skill, and energy to fulfilling his duties and
responsibilities hereunder. The Executive’s services shall be performed
principally at the Company’s headquarters or such other principal location in
the eastern United States as the Company shall determine.
2. Term of Employment. The Executive’s employment under this Agreement shall
commence on March 31, 2008 (the “Start Date") and shall continue until
December 31, 2010, unless sooner terminated pursuant to the provisions of
Section 4 (the “Term”). The parties hereto may extend the Term by a written
agreement, signed by both parties, that specifically references this Agreement.
Upon the natural expiration of the Term (or any extended Term), (a) the
Executive’s employment will become “at-will” and will be terminable by either
party hereto for any reason not prohibited by law or for no reason, and with or
without notice, (b) Section 4(f) below shall no longer be applicable and (c) the
post-employment restrictions on the Executive under Section 7(b) below will no
longer be applicable. Further, the failure of the parties to extend this
Agreement or reach a new agreement shall not be deemed as a “material breach” of
this Agreement by the Executive.
3. Compensation. As full compensation for the services provided under this
Agreement, the Executive shall be entitled to receive the following compensation
during the Term:
(a) Base Salary. The Executive shall be entitled to receive an annual base
salary (the “Base Salary”) of $283,500. Any Base Salary increase will be subject
to the sole discretion of the Company’s Board of Directors (the “Board”). Base
Salary payments hereunder shall be made in arrears in substantially equal
installments (not less frequently than monthly) in accordance with the Company’s
customary payroll practices for its other executives, as those practices may
exist from time to time.
(b) Bonus. For each fiscal year during the Term, beginning with the 2008
calendar year, the Executive shall also be eligible to receive a bonus (the
“Bonus"), which shall be payable in cash or cash equivalent.

 

 



--------------------------------------------------------------------------------



 



No Bonus will be paid unless the Company meets or exceeds 90% of the applicable
performance targets for that fiscal year (the “Targets”). If the Company
achieves 90% of the Targets, the Bonus will be equal to 18% of the Executive’s
base salary then in effect. If the Company achieves 100% of the Targets, the
Bonus will be equal to 80% of the Executive’s base salary then in effect. If the
Company achieves or exceeds 133% of the Targets, the Bonus will be equal to 140%
of the Executive’s base salary then in effect.
If the Company achieves between 90% and 100% of the Targets, the Bonus will be
equal to a percentage of the Executive’s base salary then in effect, with such
percentage being between 18% and 80%, calculated on a straight line basis with
18% corresponding to the Company’s achievement of 90% of the Targets and 80%
corresponding to the Company’s achievement of 100% of the Targets.
If the Company achieves between 100% and 133% of the Targets, the Bonus will be
equal to a percentage of the Executive’s base salary then in effect, with such
percentage being between 80% and 140%, calculated on a straight line basis with
80% corresponding to the Company’s achievement of 100% of the Targets and 140%
corresponding to the Company’s achievement of 133% of the Targets.
The Targets will be set annually by the Board in its sole discretion and
communicated to the Executive in writing.
Any Bonus hereunder will be paid during the year following the fiscal year for
which the Bonus is being paid, provided that the Bonus will be paid no earlier
than the rendering of the Company’s audited financial statements for that fiscal
year and in any case no later than the earlier of (i) 30 days after such
rendering of the Company’s audited financial statements for that fiscal year and
(ii) June 30th of the year following that fiscal year.
In order to receive any Bonus payment for a fiscal year, the Executive must be
actively employed on the last day of the fiscal year for which the Bonus is
being paid and not have had his employment terminated with “cause” pursuant to
Section 4(d) below prior to the payment of such Bonus.
(c) Employee Benefits. Subject to the Executive satisfying and continuing to
satisfy any plan or program eligibility requirements and other terms and
conditions of the plan or program, the Executive shall be entitled to receive
Company-paid medical and disability insurance, Company-paid term life insurance
(which shall provide for a death benefit payable to the Executive’s
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, “Employee Benefits"), at least equivalent to
those provided to other senior executives of the Company, subject to applicable
policy limitations and maximums. In addition, the Executive shall be entitled to
participate as a senior executive in any profit sharing plan and/or pension plan
generally provided for the executives of the Company or any of its subsidiaries,
provided that the Executive satisfies any eligibility requirements for
participation in any such plan. Notwithstanding the foregoing, the Company
reserves the right to amend, modify, or terminate, in its sole discretion and
consistent with applicable law, any Employee Benefit and any Employee Benefit
plan, program or arrangement provided to employees in general.

 

-2-



--------------------------------------------------------------------------------



 



(d) Equity Plan Participation. The Executive shall be entitled to participate in
any equity option plan or restricted equity plan established by the Company in
which the Company’s senior executives generally are permitted to participate.
The terms and conditions of the Executive’s participation in, and/or any award
under, any such plan shall be in accordance with the applicable controlling plan
document and/or award agreement. The number and/or price of any equity-based
award granted to the Executive shall be determined by the Board. Notwithstanding
the foregoing, the Board will grant to the Executive an award consisting of
250,000 stock appreciation rights, the terms of such award to be set forth in
separate written agreements.
(e) Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement, upon his presentation of appropriate vouchers and/or
documentation covering such expenses. Without limiting the generality of the
foregoing, the Company shall reimburse the Executive for all transportation,
lodging, food, and other expenses incurred by him in connection with traveling
on Company business.
(f) Automobile. The Company shall reimburse the Executive for up to $800 per
month for automobile expenses, including lease, insurance, and maintenance
costs.
(g) Withholdings. All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.
4. Termination of Employment.
(a) Disability. If the Executive shall fail or be unable to perform his
essential duties under this Agreement for any reason, including a physical or
mental disability, with or without reasonable accommodation, for one hundred
eighty (180) calendar days during any twelve (12) month period or for one
hundred (120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law. Nothing set forth in this Section 4(a) shall be construed as a waiver by
the Executive for seeking an extended leave of absence in excess of said
time-frame mentioned above, as a reasonable accommodation under applicable state
and/or federal anti-discrimination laws (or the Company’s obligation to provide
such). Further, nothing contained in this Section 4(a) is to be construed as an
admission that any such leave in excess of the said time frame mentioned above
is not reasonable as an accommodation. This Section is not to be construed as a
waiver of the Executive’s right to pursue legal action for any discharge that he
deems improper based on a legally protected characteristic (i.e., disability
and/or handicap).

 

-3-



--------------------------------------------------------------------------------



 



(b) Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death. However, any and all rights that may exist under
this Agreement and/or through any other pertinent plan documents, with respect
to vested benefits and/or accrued monetary amounts owed, shall be transitioned,
in accordance with the law, to the Executive’s beneficiaries.
(c) Material Change in the Executive’s Status. Subject to the notice and cure
period set forth in this Section 4(c), the Executive may elect to terminate his
employment following (i) a material adverse change in the Executive’s status,
title, position, or scope of authority or responsibilities (including reporting
responsibilities) (ii) the assignment to the Executive of any duties or
responsibilities which are materially inconsistent with his status, title,
position, authorities, or responsibilities, or (iii) any removal of the
Executive from, or failure to reappoint or reelect him to, such position; except
in connection with the termination of his employment for “cause” (as defined
below). Upon the occurrence of any such material adverse change, but no later
than sixty (60) days following the occurrence of any such material adverse
change, the Executive shall provide written notice to the Company, reasonably
detailing the material adverse change, and the Company shall have thirty
(30) days from receipt of such written notice to cure any such material adverse
change. If the Company fails to cure such material adverse change within the
thirty (30) day cure period, then the Executive may elect to terminate his
employment under this Agreement within seven (7) days following the expiration
of such cure period.
(d) Termination by the Company. The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of the Executive
for any reason whatsoever with or without “cause” (as defined below). However,
the Executive’s employment shall not be deemed to have been terminated with
“cause” unless he shall have received written notice from the Board at or prior
to the termination of employment advising him of the specific acts or omissions
alleged to constitute “cause” and, in the case of those acts or omissions that
are reasonably capable of being corrected, those acts or omissions continue
uncorrected after he shall have had a reasonable opportunity (not to exceed
fifteen (15) calendar days) to correct them.
As used in this Agreement, termination with “cause” shall mean only the
Executive’s involuntary termination for reason of (i) the Executive’s breach of
a fiduciary duty of loyalty owed to the Company or any of its subsidiaries,
(ii) the Executive’s conviction of a crime or plea of guilty or no contest to a
crime, (iii) the Executive’s gross negligence related to the performance of his
services under this Agreement, (iv) the Executive’s willful misconduct,
including without limitation, embezzlement, (v) the Executive’s material breach
of this Agreement, or (vi) conduct by the Executive beyond the scope of his
authority as an officer and employee of the Company, which conduct gives rise to
a hearing before any governmental department or agency seeking termination or
revocation of any governmental license. Notwithstanding the foregoing, the
Company’s failure to achieve any performance level or objective shall not, by
itself, constitute “cause” under this Agreement, even if the achievement of such
performance level or objective is contained in a directive of the Board.

 

-4-



--------------------------------------------------------------------------------



 



(e) Termination by the Executive. The Executive shall have the right to
terminate his employment with the Company, provided that he provides the Company
with at least one (1) month of advance written notice of such decision. Upon the
receipt of such notice from the Executive, the Company may withdraw any and all
duties from the Executive and exclude him from the Company’s premises during the
notice period, during which time the Executive shall continue to paid his Base
Salary and continue to be eligible for employee benefits for the remainder of
the one-month notice period. The Executive’s employment will be terminated
formally upon the expiration of such one-month notice period.
(f) Severance. If the Company shall terminate the Executive’s employment without
“cause” pursuant to Section 4(d) above during the Term or the Executive
terminates his employment under Section 4(c) due to a material change in status
during the Term, then, upon the Executive’s execution of the Release attached
hereto as Exhibit A (or in a substantially similar form as the Company deems
necessary in order to comply with then applicable law), the Executive shall be
entitled to continue to receive, as severance payments (such severance payments
being the Executive’s sole entitlement upon any such termination), (i) his then
Base Salary for one (1) year immediately following such termination, payable in
regular installments consistent with its payroll practices in effect from time
to time, and (ii) to the extent he is then a participant in the Company’s health
insurance plan and eligible for benefits under plan terms, to continued health
insurance coverage for one (1) year immediately following such termination at
then existing employee contribution rates, which the Executive shall pay (such
continued coverage to run concurrently with any continued coverage obligation
under the federal law known as COBRA or any state equivalent). Subject only to
the Executive’s delivery of an executed and effective Release, the Company’s
obligation under this Section 4(f) shall be absolute and unconditional, and the
Executive shall be entitled to such severance benefits regardless of the amount
of compensation and benefits the Executive may earn or be entitled to with
respect to any other employment he may obtain during the period for which
severance payments are payable.
If the Executive’s employment with the Company is terminated pursuant to
Sections 4(a) or 4(b) above, if the Company terminates the Executive’s
employment with “cause” pursuant to Section 4(d) above, if the Executive
terminates his employment pursuant to Section 4(e) above, or if the Executive’s
employment is terminated for any reason following the expiration of the Term,
then the Executive shall not be entitled to any further payments under this
Agreement, including Base Salary, Bonus, Employee Benefits, or severance, except
as otherwise required by applicable law, including the payment of any amounts
owed to the Executive and any obligation that the Company may have to offer the
Executive continued benefit plan participation.

 

-5-



--------------------------------------------------------------------------------



 



To the extent that any amount payable under this Agreement constitutes an amount
payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code (hereinafter, “Section 409A”))
following a “separation from service” (as defined in Section 409A), including
any amount payable under this Section 4, then, notwithstanding any other
provision in this Agreement to the contrary, such payment will not be made to
the Executive until the day after the date that is six months following his
“separation from service,” but only if he is then deemed by the Company, in
accordance with any relevant procedures that it may establish, to be a
“specified employee” under Code Section 409A at the time he “separates from
service.” This paragraph will not be applicable after Executive’s death.
5. Change of Control. If a “Change of Control” occurs, then the Executive shall
be entitled to severance upon the termination of his employment as if his
employment were terminated by the Company without “cause,” unless such successor
or transferee continues the Executive’s employment on substantially equivalent
terms. Any such severance under this Section 5 will be provided to the Executive
in accordance with Section 4(f), except that (i) the length of the severance
period during which the Executive receives continued Base Salary payments and
coverage under the Company’s health insurance plan will be the longer of the
one-year period immediately following the employment termination date or the
remainder of the Term at the time the employment termination occurs, and (ii) in
no event will the Executive’s continued coverage under the Company’s health
insurance plan under Section 4(f) continue beyond the 18-month period following
the employment termination date. This Agreement shall be binding on any and all
successors and/or assigns of the Company.
“Change of Control” means (a) the Company’s merger or consolidation with another
corporation or entity, (b) the Company’s transfer of all or substantially all of
its assets to another person, corporation, or other entity, or (c) a sale of the
Company’s stock in a single transaction or series of related transactions that
results in the holders of the outstanding voting power of the Company
immediately prior to such transaction or series of transactions owning less than
a majority of the outstanding voting securities for the election of directors of
the surviving company or entity immediately following such transaction or series
of transactions (other than any registered, underwritten public offering by the
Company of the Company’s stock or pursuant to any stock-based compensation plan
of the Company).

 

-6-



--------------------------------------------------------------------------------



 



6. Arbitration. Except as provided in Section 7(h) below, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
the Executive’s employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in New York, New York pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final, and binding to the fullest extent permitted by law. The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court. This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party. A party shall initiate the
arbitration process by delivering a written notice of such party’s intention to
arbitrate to the other party at the address set forth above and by filing the
appropriate notice with the AAA. The parties shall select an arbitrator by
mutual agreement, within thirty (30) days after the written notice of intention
to arbitrate is received, from a list of eligible arbitrators received from the
AAA. If the parties fail to agree on an arbitrator, the AAA Administrator or
his/her delegate shall select an arbitrator, who is a member of the AAA’s
Employment Dispute Resolution Roster. The arbitrator shall have the authority to
resolve all issues in dispute, including the arbitrator’s own jurisdiction, and
to award compensatory remedies and other remedies permitted by law. The
arbitrator shall decide the matters in dispute in accordance with the governing
law provisions of this Agreement, except that the parties agree that this
agreement to arbitrate shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1, et seq. The award of the arbitrator shall be final and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accountings (except as provide in Section 7(h)). The
arbitrator in any such dispute shall have discretion to award attorneys’ fees
and costs as part of any resolution of a claim arising under this Agreement.
Except as otherwise provided by the arbitrator in accordance with applicable
law, each party hereto shall be responsible for paying its own attorneys’ fees
and costs incurred in connection with any dispute between the parties. To the
extent inconsistent with the form of arbitration agreement that the Company’s
employees generally are required to enter into, including the Executive, this
arbitration provision shall control. Otherwise, to the extent compatible, effect
shall be given to both this arbitration provision and the Company’s form of
arbitration agreement that the Executive has executed or will be required to
execute.
7. Obligations of the Executive.
(a) Protectable Interests of the Company. The Executive acknowledges that he has
played and will continue to play an important role in establishing the goodwill
of the Company and its related entities, including relationships with clients,
employees, and suppliers. The Executive further acknowledges that over the
course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, and/or suppliers,
and/or (ii) be privy to Confidential Information (as defined below). As such,
the Executive agrees to the restrictions below in order to protect such
interests on behalf of the Company, which restrictions the parties hereto agree
to be reasonable and necessary to protect such interests.

 

-7-



--------------------------------------------------------------------------------



 



(b) Non-Competition. During the Executive’s employment and, provided that the
Executive’s employment is terminated before the expiration of the Term
(regardless of the reason for such termination and who the terminating party
is), then also for the one (1) year period immediately thereafter, the Executive
shall not, anywhere in the world, whether directly or indirectly, for himself or
for any third party, (i) engage in any business activity, (ii) provide
professional services to another person or entity (whether as an employee,
consultant, or otherwise), or (iii) become a partner, member, principal, or
stockholder having a 10% or greater interest in any entity, but in each such
case, only to the extent that such activity, person or entity is in competition
with the Business. For purposes of this Section 7(b) and Section 7(c) below,
“Business” shall mean the business of offering wireless data communication
services, including for the purpose of tracking and/or monitoring fixed or
mobile assets, the business of designing, manufacturing or distributing modems
that operate on such services, or any other business in which the Company is
materially engaged during the six (6) month period immediately preceding the
Executive’s termination of employment. The Executive acknowledges and
understands that, due to the global nature of the Company’s business and the
technological advancements in electronic communications around the world, any
geographic restriction of the Executive’s obligation under this Section 7(b)
would be inappropriate and counter to the protections sought by the Company
hereunder.
(c) Non-Solicitation. During the Executive’s employment and for the two (2) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party: (i) solicit
any business or contracts, or enter into any business or contract, directly or
indirectly, with any suppliers, licensees, customers, or partners of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of Executive’s employment, or
(B) was a prospective supplier, licensee, customer, or partner of the Business
at the time of the Executive’s termination of employment, and in either case,
for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company’s or its subsidiaries’ within three (3) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 7(c) would be inappropriate and counter to the
protections sought by the Company hereunder.
Notwithstanding prior paragraphs (b) and (c), the following shall not be deemed
to be a violation of the Executive’s non-competition and non-solicitation
covenants: (i) the Executive becoming employed by an entity that is a corporate
affiliate of the Company; and (ii) the Executive holding a minority position
(less than 10% interest) in any private investment or making any investment in
public securities.

 

-8-



--------------------------------------------------------------------------------



 



(d) Confidential Information. The Executive acknowledges that during the course
of his employment with the Company, he has had and will continue to have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and that belongs to the Company. As
such, at all times, both during the his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 7(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property. “Confidential
Information” does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.
(e) Return of Company Property. Upon the termination of the Executive’s
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.
(f) Ownership of Property. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its affiliates’ actual or
anticipated business, research, and development, or existing or future products
or services, and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while engaged by
the Company or any of its affiliates (including any of the foregoing that
constitutes any Confidential Information) (“Work Product") belong to the Company
or such affiliate, and the Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or such Affiliate.

 

-9-



--------------------------------------------------------------------------------



 



(g) Judicial Modification. The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this
Section 7 be enforced to the fullest extent permissible under the laws of the
State of New Jersey. If any of the restrictions contained or referenced in this
Section 7 is for any reason held by a court to be excessively broad as to
duration, activity, geographical scope, or subject, then such restriction shall
be construed or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with the laws of the State
of New Jersey (or other applicable law in the event that New Jersey law is not
being applied).
(h) Equitable Relief. The Executive acknowledges that the remedy at law for his
breach of this Section 7 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a violation of any part of this Section 7, the Company shall
be entitled to immediate injunctive relief (or other equitable relief) from any
court with proper jurisdiction and may obtain a temporary order restraining any
further violation. No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief. Nothing in this Section 7(h) shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of this Section 7 which may be pursued or availed of by the Company.
8. Miscellaneous.
(a) Notices. Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five days
after mailed by registered mail, return receipt requested, to the Executive and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to the other).
(b) Entire Agreement; Amendment. This Agreement contains a complete statement of
all of the arrangements between the Executive and the Company with respect to
the employment of the Executive by the Company and the Executive’s compensation
for such employment, and supersedes all previous agreements, arrangements and
understandings, written or oral, relating thereto. Effective as of the Start
Date, this Agreement supersedes and replaces in its entirety the 2006 Agreement,
except for any obligations of the Executive under the 2006 Agreement applicable
to the time period before the Start Date (such as the Executive’s obligation to
keep certain information confidential).

 

-10-



--------------------------------------------------------------------------------



 



This Agreement may not be amended except by a written agreement signed by the
Company and the Executive. Notwithstanding the foregoing, the parties hereto
acknowledge that the requirements of Code Section 409A are still being developed
and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
the Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
(c) Severability. In the event that any provision of this Agreement, or the
application of any provision to the Executive or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
(d) Waiver. No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey applicable to agreements made
and to be made performed in New Jersey.
(f) Legal Costs. If either party commences legal action to enforce any of its or
his rights under this Agreement and substantially prevails (as determined by the
trier of fact) in that action, then the non-prevailing party shall reimburse the
prevailing party for the legal fees and other costs and expenses incurred by the
prevailing party in connection with the action, provided that (a) any amount
reimbursed to the Executive in any one year will not affect the amount
reimbursed to the Executive in any other year, (b) any amount reimbursed to the
Executive may be made no later than the end of the year following the year in
which the underlying expense is incurred, and (c) this right to reimbursement is
not subject to liquidation by the Executive for cash or exchange by the
Executive for any other benefit. The Executive’s right to reimbursement set
forth in the prior sentence is limited to expenses incurred by him during his
employment with the Company and during the five-year period immediately
thereafter. No damages or other amounts owing to the Executive hereunder shall
be reduced by any earnings from any subsequent employment.

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this document as of the
21st day of February, 2008 to be effective as of the Start Date.

              ORBCOMM Inc.        
 
           
By:
  /s/ Marc J.Eisenberg       /s/ Robert G. Costantini
 
           
Name:
  Marc J. Eisenberg       Robert G. Costantini
Title:
  Chief Executive Officer        

 

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
FOR AND IN CONSIDERATION OF the employment agreement to which this General
Release is attached, I, Robert G. Costantini, agree, on behalf of myself, my
heirs, executors, administrators, and assigns, to release and discharge ORBCOMM
Inc. (the “Company”), and its current and former officers, directors, employees,
agents, owners, subsidiaries, divisions, affiliates, parents, successors, and
assigns (the “Released Parties”) from any and all manner of actions and causes
of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
I, my heirs, executors, administrators, and assigns have, or may hereafter have,
against the Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, my employment agreement, my employment by
the Company and the cessation thereof, and all matters arising under any
federal, state, or local statute, rule, or regulation, or principle of contract
law or common law, including but not limited to, the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act,
as amended, Va. Code Ann. §§ 2.1-714 et seq., the Virginia Persons with
Disabilities Act, as amended, Va. Code Ann. §§ 51.5-1 et seq., the New Jersey
Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and
any other equivalent federal, state, or local statute; provided that I do not
release or discharge the Released Parties (1) from any Losses arising under the
ADEA which arise after the date on which I execute this General Release or
(2) from any rights that I may have to be indemnified by the Company for any
acts or omissions by me made in the course of my role as an officer and employee
of the Company. It is understood that nothing in this General Release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to me, any such wrongdoing being expressly denied.
I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or with the termination of such employment.
I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my employment
agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding. However, nothing in this General Release shall
preclude or prevent me from filing a claim that challenges the validity of this
General Release solely with respect to my waiver of any Losses arising under the
ADEA.

 

-13-



--------------------------------------------------------------------------------



 



I acknowledge that I have twenty-one (21) in which to consider whether to
execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to the General Counsel at the Company by
delivering such written notice to him at
                                                            .
If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
“Release Effective Date”).
This General Release shall be governed by the laws of the State of New Jersey
without giving effect to its conflict of laws principles.

     
 
   
 
   
Robert G. Costantini
  Date

                     
STATE OF
        )          
 
                   
 
        :     ss.:    
COUNTY OF
        )          
 
                   

On the _____ day of                                          in the year 200__,
before me, the undersigned, personally appeared ROBERT G. COSTANTINI, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

     
 
   
 
   
 
  Notary Public

 

-14-